Mollison, Judge:
The protests enumerated in the attached schedule of protests involve shipments of certain cane sticks cut from the giant reed, Arundo donax, on which duty was assessed at the rate of 10 per centum ad valorem under the provision in paragraph 405 of the Tariff Act of 1930, as modified by T.D. 51802, for “Wood, unmanufactured, not specially provided for.” The protest claim in each case is for free entry under the provision in paragraph 1806 of the Tariff Act of 1930 for “Sticks * * * in the rough.”
When the protests were called for trial, they were, upon motion of counsel for the plaintiffs, consolidated for trial and disposition together. Counsel for the parties agreed that the merchandise here involved is similar in all material respects to that which was the subject of decision in the case of J. E. Bernard & Company, Inc. v. United States, 41 Cust. Ct. 1, C.D. 2011, and, also by agreement of counsel, the record in the case of Rico Products Co. et al. v. United States, protests 58/7987, etc., was incorporated as part of the record herein. The Rico Products Co. et al. case involves merchandise such as that at bar, and the record in the Bernard case was, by agreement of counsel, incorporated as part of the record therein.
For the reasons stated in our opinion in Rico Products Co. et al. v. United States, protests 58/7978, etc., 44 Cust. Ct. 100, C.D. 2159, decided concurrently herewith, the claim made in each of the protests here involved for free entry under paragraph 1806 is sustained, and judgment will issue accordingly.